United States Court of Appeals
                     For the First Circuit


No. 04-1258

                            UNITED STATES,

                              Appellee,

                                  v.

                   CARLOS M. ESCOBAR-FIGUEROA,

                      Defendant, Appellant.


                             ERRATA SHEET

     The opinion of this Court issued on July 7, 2006 is amended
as follows:

     Page 2, note 5, in line 2: Insert ", who was not his
counsel at trial," after "counsel"

     Page 2, in line 9:    Replace "departing" with "adjusting"

     Page 9, in line 15:    Replace "point" with "level"

     Page 18, in line 2:    Delete "departure"

     Page 18, in line 18:    Replace "points" with "levels"

     Page 18, in line 24:    Replace "point" with "level"

     Page 24, in line 16:    Replace "points" with "levels"